USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
MARIA PACHECO, DOC #
DATE FILED: 11/15/2019
Plaintiff,
-against- 18 Civ. 10401 (AT)
DUANE READE, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On November 14, 2019, the parties filed a proposed stipulation and order of dismissal
stating that they had reached a settlement agreement, and moving the Court to dismiss this action
with prejudice but retain jurisdiction to enforce the terms of the settlement agreement. ECF No.
45. Rule IV(C) of the Court’s Individual Practices in Civil Cases provides that “[i]f the parties
want the Court to retain jurisdiction to enforce [a settlement] agreement, the parties shall place
the terms of their settlement agreement on the public record. The parties may either provide a
copy of the agreement for the Court to endorse or include the terms of their agreement in their
stipulation of settlement and dismissal.”

Accordingly, it is hereby ORDERED that by November 20, 2019, the parties shall file on
the public docket either a copy of their settlement agreement or an amended stipulation of
settlement and dismissal containing the agreement’s terms.

SO ORDERED.

Dated: November 15, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
